             Case 1:19-cr-10314-NMG Document 7 Filed 08/29/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,



       vs.                                           Criminal No. 19-cr-10314-NMG

FNU LNU, a/k/a
  “Anafe,”

                      Defendant



         GOVERNMENT’S MOTION TO UNSEAL REDACTED INDICTMENT

       The United States of America respectfully moves this Court to direct that a redacted version

of the Indictment, this motion, and the Court’s order on this motion, be unsealed. In support of

this motion, the government states that defendant FNU LNU, a/k/a “Anafe” was arrested on

August 29, 2019, and there is no further reason to keep the Indictment as to him a secret.




                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                                By: /s/ Stephen W. Hassink_______
                                                    Stephen W. Hassink
                                                    Assistant U.S. Attorney

                                                     Date: August 29, 2019
